 

 

EXHIBIT 10.2

 

LOCK-UP AGREEMENT

July __, 2005

 

Loewen, Ondaatje, McCutcheon Limited

Hazelton Lanes, East Tower

55 Avenue Road

Suite 2250

Toronto, Ontario M5R 3L2

 

Re:

Adsero Corp. – Lock up Agreement

 

Ladies and Gentlemen:

 

The undersigned understands that Loewen, Ondaatje, McCutcheon Limited (the
“Agent”) has entered into an agency agreement dated as of July __, 2005 (the
“Agency Agreement”) with Adsero Corp. (the “Corporation”) providing for a
private placement (the “Offering”) of Subscription Receipts of the Corporation.
Initially capitalized terms not otherwise defined herein shall have the meaning
given to them, respectively, in the Agency Agreement.

 

In consideration of the benefit that the Offering will confer upon the
undersigned, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the undersigned agrees that during
the period beginning from the date hereof and ending on the day that is 180 days
following the date of the closing of the Offering (the “Lock-Up Period”), the
undersigned will not, directly or indirectly, offer, sell, contract to sell,
pledge, grant any option to purchase, make any short sale or otherwise dispose
of any shares of common stock of the Corporation (“Shares”) or any financial
instruments or securities convertible into, exercisable or exchangeable for, or
that represent the right to receive Shares or similar securities now owned
directly or indirectly by the undersigned, or under control or direction of the
undersigned (including holding as a custodian) or with respect to which the
undersigned has beneficial ownership (collectively, the “Undersigned’s
Securities”) or enter into any swap, forward or other arrangement that transfers
all or a portion of the economic consequences associated with the ownership of
the Undersigned’s Securities (regardless of whether any such arrangement is to
be settled by the delivery of securities of the Corporation, securities of
another person, cash or otherwise) or agree to do any of the foregoing or
publicly announce any intention to do any of the foregoing. The foregoing
sentence shall not apply to (a) transfers to affiliates of the undersigned, any
family members of the undersigned, or any company, trust or other entity owned
by or maintained for the benefit of the undersigned, (b) transfers as a
distribution to limited partners, members or shareholders of the undersigned, as
the case may be, (c) transfers occurring by operation of law, or (d) pledges of
the Undersigned’s Securities as security for bona fide indebtedness of the
undersigned given to a bank or other similar financial institution; provided, in
each case, that any such transferee or pledge shall first execute a lock-up
agreement in substantially the form hereof covering the remainder of the 180-day
period referred to herein.

 

1


--------------------------------------------------------------------------------



 

 

Notwithstanding the foregoing, the undersigned may transfer, sell or otherwise
dispose of any of the Undersigned’s Securities with the prior written consent of
the Agent, acting reasonably.

 

The undersigned understands that the Corporation and the Agent are relying upon
this Lock-Up Agreement in proceeding toward consummation of the Offering. The
undersigned further understands that this Lock-Up Agreement is irrevocable and
shall be binding upon the undersigned’s legal representatives, successors, and
assigns, and shall enure to the benefit of the Corporation, the Agent and their
legal representatives, successors and assigns.

 

Very truly yours,

 

 

 

 

 

 

Witness

 

[_____________________]

 

 

 

2


--------------------------------------------------------------------------------